Per Curiam
(on rehearing). Upon this motion, counsel for the defendants for the first time urge that in compel*225ling the jury to find all three of the defendants equally guilty or not guilty of each and every degree of murder submitted to them, the court violated art.-XIV, sec. 1, and art. VI of the constitution of the United- States. We have considered this assignment of error and find no impairment of the constitutional rights of the defendants for the reason that the court did not compel the jury to so find. The remark made by the court upon which the assignment of error was in large part based was not within the hearing of the jury nor was it communicated to them. Under the instructions given by the trial court the jury might have returned a verdict of acquittal as to any one or all of the defendants.